 



EXHIBIT 10.43
CHANGE IN CONTROL AGREEMENT
     AGREEMENT (this “Agreement”) by and between USEC Inc., a Delaware
corporation (the “Company”) and                      (the “Executive”) dated as
of                     ,                    , effective January 1, 2008.
     WHEREAS, the Executive is currently an employee of the Company;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is essential to the best interests of the Company and its shareholders
to foster the continued employment of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined in
Section 1 hereof) of the Company;
     WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of the Executive
in the Executive’s assigned duties without distraction in the face of
potentially disturbing circumstances arising from any possible Change in Control
of the Company; and
     WHEREAS, the Board has concluded that the interests of the Company
described above can be best satisfied by agreeing to make certain payments to
the Executive if the Executive’s employment is terminated following a Change in
Control;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
1. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:
     “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest and (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, in each case as
determined by the Committee.
     “Cause” shall mean any of the following:
     (i) the engaging by the Executive in willful misconduct that is injurious
to the Company or its Affiliates;
     (ii) the embezzlement or misappropriation of funds or property of the
Company or its Affiliates by the Executive, or the conviction of the Executive
of a felony or the entrance of a plea of guilty or nolo contendere by the
Executive to a felony; or
     (iii) the willful failure or refusal by the Executive to substantially
perform his or her duties or responsibilities that continues after demand for
substantial performance is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his or her

 



--------------------------------------------------------------------------------



 



duties (other than (a) any such failure resulting from the Executive’s
incapacity due to Disability, or (b) any such actual or anticipated failure
after the issuance of a Notice of Termination by the Executive for Good Reason).
For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him or
her not in good faith and without reasonable belief that his or her action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
the Executive’s employment shall not be deemed to have been terminated for Cause
unless (A) a reasonable notice shall have been given to him or her setting forth
in reasonable detail the reasons for the Company’s intentions to terminate for
Cause, and if such termination is pursuant to clause (i) or (iii) above, and the
damage to the Company is curable, only if the Executive has been provided a
period of ten business days from receipt of such notice to cease the actions or
inactions, and he or she has not done so; (B) an opportunity shall have been
provided for the Executive together with his or her counsel, to be heard before
the Board; and (C) if such termination is pursuant to clause (i) or (iii) above,
delivery shall have been made to the Executive of a Notice of Termination from
the Board finding that in the good faith opinion of a majority of the
non-management members of the Board he or she was guilty of conduct set forth in
clause (i) or (iii) above, and specifying the particulars thereof in reasonable
detail. Any determination of Cause made by the Company in accordance with the
foregoing procedure shall be made by the Company, in its sole discretion. Any
such determination shall be final and binding on the Executive.
     “Change in Control” shall mean the following and shall be deemed to have
occurred if any of the following events shall have occurred:
          (i) any “Person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act or Persons acting as a group (other than (A) the Company,
(B) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (C) any corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of Shares), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company by reason of having acquired such securities during the 12-month period
ending on the date of the most recent acquisition (not including any securities
acquired directly from the Company or its Affiliates) representing thirty
percent (30%) or more of the total voting power of the Company’s then
outstanding voting securities;
          (ii) the majority of members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
before the date of the appointment;
          (iii) there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
resulting in a change described in (i), (ii), (iv) or (v) of this definition,
other than (A) a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by

2



--------------------------------------------------------------------------------



 



being converted into voting securities of the surviving or parent entity) more
than sixty percent (60%) of the total voting power of the voting securities of
the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person, directly or indirectly, acquired forty percent (40%) or more of the
total voting power of the Company’s then outstanding securities (not including
any securities acquired directly from the Company or its Affiliates);
          (iv) a complete liquidation of the Company involving the sale to any
Person or group of at least forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before the liquidation; or
          (v) the sale or disposition by the Company to any Person or group of
all or substantially all of the Company’s assets, but in no event less than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately before such sale or disposition (or any transaction
having a similar effect), other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least sixty
percent (60%) of the total voting power of the voting securities of which is
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Compensation Committee of the Company’s Board of
Directors.
     “Disability” shall mean that the Executive has become totally and
permanently disabled as defined or described in the Company’s long term
disability benefit plan applicable to executive officers as in effect at the
time the Executive’s disability is incurred.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Good Reason” shall mean, without the Executive’s express written consent,
any of the following, unless such act or failure to act is corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof:
          (i) the Executive is removed from the Executive’s position as in
effect immediately prior to the Change in Control for any reason other than
(A) by reason of death, Disability or Retirement or (B) for Cause; provided that
such action results in a material diminution of Executive’s authority, duties or
responsibilities;
          (ii) the Executive is assigned any duties inconsistent in a material
respect with the Executive’s position (including status, offices, titles and
reporting relationships), authority, duties or responsibilities as in effect
immediately prior to the Change in Control if such assignment results in a
material diminution in such position, authority, duties or responsibilities
(excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly following
notice thereof given by the Executive);

3



--------------------------------------------------------------------------------



 



          (iii) the Company materially breaches any agreement under which the
Executive provides services;
          (iv) the Executive’s annual base salary or annual bonus opportunity as
in effect immediately prior to the Change in Control (or thereafter if higher)
is reduced (except for across-the-board reductions similarly affecting all
senior executives of the Company and all senior executives of any Person in
control of the Company); provided such reduction is a material diminution of
Executive’s base compensation or a material breach of any agreement under which
the Executive provides services;
          (v) the failure by the Company to continue to provide the Executive
with benefits at least as favorable in the aggregate as those enjoyed by the
Executive under the Company’s pension, life insurance, medical, health and
accident, disability, travel, deferred compensation and savings plans in which
the Executive was participating at the time of the Change in Control, the taking
of any action by the Company that would directly or indirectly materially reduce
such benefits in the aggregate or deprive the Executive of any material fringe
benefit enjoyed by the Executive at the time of the Change in Control unless
such material fringe benefit is replaced with a comparable benefit, or the
failure by the Company to continue to provide the Executive with the number of
paid vacation days to which the Executive is entitled; provided such reduction
in benefits and compensation is a material breach of any agreement under which
the Executive provides services;
          (vi) the failure of the Company to obtain a satisfactory agreement
from any successor to assume and agree to perform this Agreement, as
contemplated in Section 9 hereof;
          (vii) any relocation of the Executive’s principal place of business
from its location as of the date immediately preceding a Change in Control, by
more than fifty(50) miles; or
          (viii) any purported termination of the Executive’s employment that is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(b) hereof, which termination for purposes of this Agreement shall be
ineffective.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason unless the Executive shall have delivered a Notice
of Termination stating that the Executive intends to terminate employment for
Good Reason within ninety (90) days, and such Termination must occur within two
years, of the Executive’s having actual knowledge of the initial occurrence of
one or more of such events, provided, in each such event, the Company fails to
cure within thirty (30) days of receipt of such Notice of Termination. For
purposes of this Agreement, any good faith determination of “Good Reason” or
good faith determination of the Company’s failure to cure within the thirty
(30) day period made by the Executive shall be conclusive.
     “Retirement” shall mean the Executive’s Separation from Service initiated
by the Executive after attainment by the Executive of age sixty-five (65).

4



--------------------------------------------------------------------------------



 



     “Section 409A Penalties” shall have the meaning set forth in Section 14 of
this Agreement.
     “Specified Employee” shall mean any person described in
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section 1.409A-1(i)
as determined from time to time by the Committee in its discretion.
     “Shares” shall mean shares of common stock, $0.10 par value, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time.
     “Termination of Employment” shall mean and be interpreted in a manner
consistent with the definition of “separation from service” within the meaning
of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h). The Company retains the right and discretion to
specify, and may specify, whether a Termination of Employment occurs for
individuals providing services to the Company immediately prior to an asset
purchase transaction in which the Company is the seller, who provide services to
a buyer after and in connection with such asset purchase transaction; provided,
such specification is made in accordance with the requirements of Treasury
Regulation Section 1.409A-1(h)(4).
2. Term of Agreement. The term of this Agreement will commence as of the date
hereof (the “Effective Date”) and shall continue in effect until the third
anniversary of the Effective Date, unless further extended or sooner terminated
as hereinafter provided. Commencing on the first anniversary of the Effective
Date, and on each anniversary of such date thereafter (each, an “Anniversary
Date”), the term shall automatically be extended for one additional year unless
the Board of Directors of the Company (the “Board”) gives notice to the
Executive, at least two months prior to such Anniversary Date, that it does not
wish to extend the term. Notwithstanding the foregoing, upon the occurrence of a
Change in Control during the term of this Agreement, this Agreement shall
continue in effect for a period of three years from the date of such Change in
Control, unless sooner terminated as hereinafter provided.
3. Termination Following Change in Control.
     (a) If a Change in Control shall have occurred, upon a Termination of
Employment during the term of this Agreement by the Company without Cause, or by
the Executive for Good Reason, the Executive shall be entitled to the benefits
provided in Section 4 hereof.
     (b) Notice of Termination. Following a Change in Control, any purported
Termination of Employment by the Company or by the Executive shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and shall specify the
Date of Termination. The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Good Reason or Cause shall not waive any right of the Executive or the
Company under this Agreement or preclude the

5



--------------------------------------------------------------------------------



 



Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights under this Agreement.
     (c) Date of Termination. Following a Change in Control, “Date of
Termination” shall mean the date within the term of the Agreement specified in
the Notice of Termination, which shall not be less than thirty (30) nor more
than sixty (60) days from the date such Notice of Termination is given, (except
for a termination pursuant to paragraph (vi) of the definition of Good Reason,
in which event the date upon which any succession referred to therein becomes
effective shall be deemed the Date of Termination, or a Termination of
Employment by the Company for Cause, in which event the date such notice is
received shall be the Date of Termination).
4. Compensation upon Termination without Cause or for Good Reason. Following a
Change in Control, upon any Termination of Employment of the Executive by the
Company without Cause (other than because of death, Disability or Retirement),
or any Termination of Employment by the Executive for Good Reason, in any case,
during the term of this Agreement, in lieu of any severance benefits Executive
would otherwise be eligible to receive under any employment agreement with the
Company or under the Company’s severance plan, if any, as in effect immediately
prior to the Change in Control, the Executive shall be entitled to the following
benefits and payments:
     (a) A cash lump sum payment (payable within ten days of the Date of
Termination) of full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given or, if higher, at the rate
in effect immediately prior to the reduction giving rise (pursuant to clause
(iv) of the definition of Good Reason) to such termination, plus all other
amounts to which the Executive is entitled under any compensation or benefit
plan of the Company at the time such payments are due under the terms of such
plans;
     (b) A cash lump sum payment (payable within ten (10) days of the Date of
Termination) equal to two and one-half (2 1/2) times the sum of the Final Salary
and the Final Average Bonus. “Final Salary” means the Executive’s annual base
salary as in effect on the Date of Termination or, if higher, the Executive’s
annual base salary in effect immediately prior to the reduction giving rise
(pursuant to clause (iv) of the definition of Good Reason) to such termination.
“Final Average Bonus” means the average of the three most recent annual bonuses
paid to Executive prior to the Date of Termination, whether such annual bonuses
are paid in the form of cash or in grants of restricted common stock of the
Company or restricted stock units under the USEC Inc. Annual Incentive Program
(which, under the USEC Inc. Annual Incentive Program, generally vests one(1)
year after the date of grant); provided, however, that (i) any annual bonus paid
to Executive that was pro-rated or otherwise adjusted because Executive was not
employed by the Company during the entire period to which such bonus related
shall be annualized for purposes of the calculation of the Executive’s Final
Average Bonus; (ii) if Executive has experienced a change in position that has
affected Executive’s annual bonus opportunity (whether or not such change in
position is accompanied by a change in title), any annual bonus paid to
Executive with respect to a period prior to such change in position shall not be
include in the calculation of the Executive’s Final Average Bonus; (iii) if
Executive shall not have been paid at least three annual bonuses prior to the
Date of Termination that are includable in the calculation of Executive’s Final
Average Bonus, then Executive’s Final Average Bonus

6



--------------------------------------------------------------------------------



 



shall be an amount equal to the average of such lesser number of annual bonuses
(or, if just one annual bonus, an amount equal to such bonus); and (iv) if
Executive shall not have been paid at least one annual bonus prior to the Date
of Termination that is includable in the calculation of Executive’s Final
Average Bonus, Executive’s Final Average Bonus shall be an amount equal to
Executive’s annual target bonus as in effect on the Date of Termination or, if
higher, the Executive’s annual target bonus in effect immediately prior to the
reduction giving rise (pursuant to clause (iv) of the definition of Good Reason)
to such termination. Final Average Bonus shall not include any amount of cash or
equity paid or granted as part of any long term incentive plan or program that
the Company in its sole discretion may elect to maintain from time to time;
     (c) Subject to the Executive’s continued compliance with Section 7 hereof
and the limitation in Section 12, life, accident and health insurance benefits
substantially similar to those that the Executive was receiving immediately
prior to the Change in Control (or thereafter, if higher) until the earlier to
occur of (i) the 30 month anniversary of the Date of Termination or (ii) such
time as the Executive is covered by comparable programs of a subsequent
employer. Benefits otherwise receivable by the Executive pursuant to this
Section 4(c) shall be reduced to the extent comparable benefits are actually
received during the 30 month period following termination, and any such benefits
actually received by the Executive shall be reported to the Company.
     (d) In addition to all other amounts payable under this Section 4, the
Executive shall be entitled to receive all benefits payable under any other plan
or agreement relating to retirement benefits (including plans or agreements of
any successor following a Change in Control) in accordance with the terms of
such plan or agreement; provided that, to the extent permitted by applicable
law, the Executive shall be credited under such plans or agreements (including
plans and agreements of any successor) with two and one-half years’ additional
service with the Company after the Date of Termination for all purposes,
including vesting, eligibility and benefit accrual; provided that if the benefit
attributable to such service cannot be paid from a tax-qualified plan of the
Company, such benefit shall be provided as an additional benefit (before
offsets) under any supplemental executive retirement plan or restoration-type
plan in which the Executive participates, and if the Executive participates in
no such plan, such benefit shall be paid in a cash lump sum (payable within ten
days of the Date of Termination); provided that in no event shall such benefit
be duplicated under two or more arrangements.
5. Full Settlement; Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others. The Executive shall not be required to mitigate the amount
of any payment or benefit provided for in Section 4 hereof by seeking other
employment or otherwise, nor (except as specifically provided in Section 4
hereof) shall the amount of any payment or benefit provided for in Section 4
hereof be reduced by any compensation earned by the Executive as the result of
employment by another employer or by retirement benefits after the Date of
Termination, or otherwise.
6. Certain Tax Consequences. Whether or not the Executive becomes entitled to
the payments and benefits described in Section 4 hereof, if any of the payments
or benefits received or to be received by the Executive in connection with a
change in ownership or control of the

7



--------------------------------------------------------------------------------



 



Company (as defined in section 280G of the Code (a “Statutory Change in
Control”)) or the Executive’s Termination of Employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in a Statutory Change in Control or any
person affiliated with the Company or such person) (collectively, the “Severance
Benefits”) will be subject to any excise tax (the “Excise Tax”) imposed under
section 4999 of the Code, then, subject to Section 6(c), the Company shall pay
to the Executive an additional amount equal to the Excise Tax (the Excise Tax
Payment”).
     For purposes of determining whether any of the Severance Benefits will be
subject to the Excise Tax and the amount of such Excise Tax:
     (a) all of the Severance Benefits shall be treated as “parachute payments”
within the meaning of Code section 280G(b)(2), and all “excess parachute
payments” within the meaning of Code section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless, in the opinion of tax counsel selected by the
Company’s independent auditors and reasonably acceptable to the Executive, such
other payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of Code section 280G(b)(4)(A), or such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered, within the meaning of Code section 280G(b)(4)(B), in
excess of the “Base Amount” as defined in Code section 280G(b)(3) allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax;
and
     (b) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Code section 280G(d)(3) and (4).
     In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of Termination of Employment
of the Executive, the Executive shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined (the “Reduced
Excise Tax”), the difference of the Excise Tax Payment and the Reduced Excise
Tax. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the Termination of Employment of the
Executive (including by reason of any payment the existence or amount of which
could not be determined at the time of the Excise Tax Payment), the Company
shall make an additional Excise Tax payment in respect of such excess (plus any
interest or penalties payable by the Executive with respect to such excess) at
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Severance Benefits.
     (c) Notwithstanding any contrary provision of this Agreement, the Severance
Benefits shall be reduced to the extent necessary so that no portion of such
Severance Benefits shall be subject to the Excise Taxes, but only if the sum of
(A) the net amount of such Severance Benefits, without reduction (but after
imposition of the total amount of taxes under federal, state and local law) plus
(B) the amount of the Excise Tax Payment in respect of such excess plus any
interest or penalties payable by the Executive with respect to such excess (but
after imposition of the total amount of taxes under federal, state and local law
applicable to such additional

8



--------------------------------------------------------------------------------



 



payment) exceeds the net amount of such Severance Benefits, as so reduced (and
after the imposition of the total amount of taxes under federal, state and local
law on such amounts or benefits).
7. Confidential Information; Non-Solicitation; Non-Competition. The Executive
shall hold in a fiduciary capacity for the benefit of the Company all secret,
proprietary, or confidential materials, knowledge, data or any other information
relating to the Company or any of its affiliated companies, and their respective
businesses (“Confidential Information”), which shall have been obtained by the
Executive during the Executive’s employment by the Company or any of its
affiliated companies and that shall not have been or now or hereafter have
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement). During the term of this
Agreement and (a) for a period of five years thereafter with respect to
Confidential Information that does not include trade secrets, and (b) any time
thereafter with respect to Confidential Information that does include trade
secrets, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any Confidential Information to anyone other than the Company and those
designated by it.
     In addition, the Executive shall not, at any time during the term of this
Agreement and for a period of two and one-half years thereafter, (a) engage or
become interested as an owner (other than as an owner of less than five percent
(5%) of the stock of a publicly owned company), stockholder, partner, director,
officer, employee (in an executive capacity), consultant or otherwise in any
business that is competitive with any business conducted by the Company or any
of its affiliated companies during the term of this Agreement or as of the Date
of Termination, as applicable, or (b) recruit, solicit for employment, hire or
engage any employee or consultant of the Company or any person who was an
employee or consultant of the Company within two (2) years prior to the Date of
Termination. The Executive acknowledges that these provisions are necessary for
the Company’s protection and are not unreasonable, since he would be able to
obtain employment with companies whose businesses are not competitive with those
of the Company and its affiliated companies and would be able to recruit and
hire personnel other than employees of the Company. The duration and the scope
of these restrictions on the Executive’s activities are divisible, so that if
any provision of this paragraph is held or deemed to be invalid, that provision
shall be automatically modified to the extent necessary to make it valid.
8. Remedies. The Executive acknowledges that a violation or attempted violation
on the Executive’s part of Section 7 will cause irreparable damage to the
Company, and the Executive therefore agrees that the Company shall be entitled
as a matter of right to an injunction, out of any court of competent
jurisdiction, restraining any violation or further violation of such promises by
the Executive or the Executive’s employees, partners or agents. The Executive
agrees that such right to an injunction is cumulative and in addition to
whatever other remedies the Company may have under law or equity.
9. Successors; Binding Agreement.
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to

9



--------------------------------------------------------------------------------



 



the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as defined above and any successor to its business and/or assets that
assumes and agrees to perform this Agreement by operation of law, or otherwise.
Prior to a Change in Control, the term “Company” shall also mean any Affiliate
of the Company to which the Executive may be transferred and the Company shall
cause such successor employer to be considered the “Company” and to be bound by
the terms of this Agreement and this Agreement shall be amended to so provide.
Following a Change in Control the term “Company” shall not mean any Affiliate of
the Company to which Executive may be transferred unless Executive shall have
previously approved of such transfer in writing, in which case the Company shall
cause such successor employer to be considered the “Company” and to be bound by
the terms of this Agreement and this Agreement shall be amended to so provide.
Failure of the Company to obtain an assumption and agreement as described in
this Section 9(a) prior to the effective date of a succession shall be a breach
of this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as the Executive would be
entitled to under this Agreement if the Executive were to terminate the
Executive’s employment for Good Reason after a Change in Control, except that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, if there is no such designee, to the Executive’s
estate.
10. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Executive, to the Executive’s address as shown
in the records of the Company or to such other address as may be designated in
writing by either party.
11. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
12. In-Kind Benefits and Reimbursements. In-kind benefits and reimbursements
provided under this Agreement during any tax year of the Executive shall not
affect in-kind benefits or reimbursements to be provided in any other tax year
of the Executive and are not subject to liquidation or exchange for another
benefit. Notwithstanding any other provision of this Agreement, reimbursements
must be made on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred.
13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition

10



--------------------------------------------------------------------------------



 



or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
14. Governing Law; Avoidance of Section 409A Penalty. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflict of laws provisions thereof. Notwithstanding any
other provision of this Agreement, in the event of a payment to be made, or a
benefit to be provided, pursuant to this Agreement based upon Executive’s
Termination of Employment at a time when the Executive is determined to be a
Specified Employee by the Committee in its sole discretion and such payment or
provision of such benefit is not exempt or otherwise permitted under
Section 409A of the Code without the imposition of Section 409A Penalties, such
payment shall not be made, and such benefit shall not be provided, before the
date which is six (6) months and one day after the Executive’s Termination of
Employment . All payments or benefits delayed pursuant to this Section shall be
aggregated into one lump sum payment following the first day of the seventh
month after Executive’s Termination of Employment in accordance with the
Company’s normal payroll practices.
     This Agreement is intended to be written, administered, interpreted and
construed in a manner such that no payment or benefits provided under the
Agreement become subject to (a) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (b) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties. In
no event shall the Company be required to provide a tax gross-up payment to
Executive with respect to Section 409A Penalties.
15. Validity. If any provision of this Agreement shall be declared to be invalid
or unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
16. Counterparts. This Agreement may be signed in several counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
17. Arbitration. Except as otherwise provided in Section 8 hereof, the parties
agree that any dispute, claim, or controversy based on common law, equity, or
any federal, state, or local statute, ordinance, or regulation (other than
workers’ compensation claims) arising out of or relating in any way to this
Agreement, its termination or any Termination of Employment, including whether
such dispute is arbitrable, shall be settled by arbitration. This agreement to
arbitrate includes but is not limited to all claims for any form of illegal
discrimination, improper or unfair treatment or dismissal, and all tort claims.
The Executive shall still have a right to file a discrimination charge with a
federal or state agency, but the final resolution of any discrimination claim
shall be submitted to arbitration instead of a court or jury. The arbitration

11



--------------------------------------------------------------------------------



 



proceeding shall be conducted under the employment dispute resolution
arbitration rules of the American Arbitration Association in effect at the time
a demand for arbitration under the rules is made. The decision of the
arbitrator(s), including determination of the amount of any damages suffered,
shall be exclusive, final, and binding on all parties, their heirs, executors,
administrators, successors and assigns.
18. Status Prior to Change in Control. Nothing contained in this Agreement shall
impair or interfere in any way with the Executive’s right to terminate
employment or the right of the Company to terminate the Executive’s employment
with or without Cause prior to a Change in Control. Nothing contained in this
Agreement shall be construed as a contract of employment between the Company and
the Executive.
19. Legal Fees. The Company shall pay the Executive’s reasonable legal fees and
expenses that may be incurred by the Executive in contesting or disputing any
Termination of Employment following a Change in Control or in seeking to obtain
or enforce any right or benefit provided by this Agreement, if the Executive is
the prevailing party in connection with any such dispute.
20. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter herein and supersedes any prior
agreements between the Company and the Executive. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            USEC INC.
      By:           W. Lance Wright        Senior Vice President, Human
Resources and Administration                                      

12